     Case 1:18-cv-01023-DAD-EPG Document 35 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 1:18-cv-01023-DAD-EPG (PC)
11   CION PERALTA,
                                                   ORDER GRANTING MOTION FOR
12                                      Plaintiff, EXTENSION OF TIME
13                  v.                              (ECF No. 34)

14

15   J. SWETALLA, et al.,
16                                   Defendants.
17

18          On December 1, 2020, Defendants moved the Court to modify the scheduling order, and

19   continue the dispositive motions deadline to December 16, 2020. (ECF No. 34.) Good cause having

20   been shown, Defendants’ motion is GRANTED.

21         IT IS HEREBY ORDERED that the scheduling order is hereby modified, and the parties have

22   until December 16, 2020, to file dispositive motions.

23
     IT IS SO ORDERED.
24

25      Dated:     December 2, 2020                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
